Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019, 10/02/2019, 02/19/2020, and 05/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed June 14th, 2021 has been entered. Currently, amended claims 1-22 are pending and rejected. Independent claim 1 was amended by the Applicant without the addition of new matter, ultimately including a limitation that further changes the scope of the claims. Additionally, claims 19-22 have been newly added without the addition of new matter, ultimately changing the scope of the claims.  Lastly, the amendment overcomes all previous claim objections, 35 USC 101, and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 03/17/2021.
Response to Arguments
2.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 102 rejection of claims 1 and 8-10 recited in the Non-Final Office Action mailed 03/17/2021.
Applicant’s arguments, see Remarks on see Remarks on Pages 15-18, filed 06/14/2021, with respect to the rejection of claims 1 and 8-10 under 35 USC § 102 and claims 2-7 and 11-18 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the prior art of the record: The primary reference, Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815), remains applicable to the new grounds of rejection as this reference discloses the crux of the structural elements being claimed in this instant application. 
3.	In response to Applicant’s introduction of new structural limitation into claims 1 and 19-22a new 35 USC 103 rejection is given below for claims 1-22 accounting for the new change of scope: The most relevant prior art of record include Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815), Walsh et al. (WO 2015157731 A1), Kornbluh et al. (U.S. Patent Pub. No. 20140277739), Yang (U.S. Patent No. 8832863), Gilsan (U.S. Patent No. 5816251), and Herr et al. (U.S. Patent Pub. No. 20130296746). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “upper-body interface” in claim 1, line 2, “lower-body interface” in claim 1, line 3, “elastic members” in claim 1, line 4, and “clutch mechanism” in claim 1, line 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “members” or “mechanism” or “interface” are broad and a placeholder for the term “means”. For examination purposes, “upper-body interface” in claim 1, line 2, is interpreted as a “vest made from a multi-layered sleeve material configured to adhere to a surface of the skin in contact with the sleeve material and to distribute forces over the surface of the skin” (Specification, Page 4, Paragraph 13) and any equivalents thereof. For examination purposes, “lower-body interface” in claim 1, line 3, is interpreted as a “pair of shorts made from a sleeve material configured to adhere to a surface of the skin in contact with the sleeve material and to distribute forces over the surface of the skin” (Specification, Page 4, Paragraph 13) and any equivalents thereof. For examination purposes, “elastic members” in claim 1, line 4, is interpreted as “any other type of elastic member(s), viscoelastic member(s), or spring-type devices can be used in place of the elastic bands” (Specification, Page 11, Paragraph 63) and any equivalents thereof. For examination purposes, “clutch mechanism” in claim 1, line 8, is interpreted as “a clutch mechanism that adjusts the strength of any devices that provide equivalent extensor moments to the wearer’s muscles (Specification, Paragraph 65), so that wearer can selectively engage and disengage the elastic assistance, allowing wearers to ‘turn off the elastic assistance when it is not needed then ‘turn on’ the elastic assistance when it is needed without the need to take on or off the entire device (Specification, Paragraph 85). Little or no assistive force is provided when leaning or lifting with the clutch disengaged (Specification, Paragraph 88) and the clutch can be engaged such that the load path between the upper-body interface and the lower-body interface goes through the first and/or second elastic portions (Specification, Paragraph 90)”. A non-limiting embodiment of a clutch mechanism that is able to perform the various functions described above includes “a friction cam 810 and a base 820 that can be attached to the upper-body interface 830 and a portion of elastic member 840 is fed between the friction cam 810 and the base 820” (Specification, Pages 22-23, Paragraph 97). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention

Claims 1-4, 8-10 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Walsh et al. (WO 2015157731 A1).
Regarding claim 1, Abdoli-Eramaki discloses (Paragraphs 8, 50, 53, 56; Figure 1) a wearable lower back assistance device (Paragraph 50 and Figure 1, Personal Lift Assist Device, PLAD, worn by a user) configured to be worn by a user, comprising: an upper-body interface 10,45 (Paragraph 56 and Figure 1,  shoulder belt 10 with anchors 5 as well as waist belt 45 with waist anchors 25; This is an equivalent structure the vest as defined by the 112f analysis above); a lower-body interface 30 (Paragraph 56 and Figure 1, lower leg belts 30; This forms an equivalent structure the shorts as defined by the 112f analysis above); one or more elastic members 40,50,60,70 (Paragraph 56, one or more elastic members 40,50,60,70; Paragraph 8, The elastic member may be selected from a spring, an air-, liquid-, or gas-filled actuator, a magnetic actuator, an elastic band, tube, or cord, and a combination thereof; These are equivalent structures to the elastic members, viscoelastic members, or spring-type devices can be used in place of the elastic bands as defined by the 112f analysis above), each of the elastic members 40,50,60,70 mechanically coupling (Paragraph 56 and Figure 1, anchors 5 are disposed on the shoulder belt 10 at each shoulder, anchors 25 are disposed on the waist belt 45, and anchors 35 are disposed on the lower-leg belts 30. The anchors secure one or more elastic members 40, 50, 60, 70, which are strung between them) the upper-body interface 10,45 to the lower-body interface 30 and extending from (Paragraph 56 and Figure 1, elastic members 40, 50, 60, 70, which are strung between shoulder belt 12 and lower leg belts 30 extend from rear side of shoulder belt to rear side of lower leg belts 30) the upper-body interface 10,45 to the lower-body interface 30 and configured along a back of the user (Paragraph 56 and Figure 1, elastic members 40, 50, 60, 70, which are strung between shoulder belt 12 and lower leg belts 30 extend from rear side of shoulder belt to rear side of lower leg belts 30 along a back of the user) so as to provide an assistive force parallel to the back of the user (Paragraph 50, The elastic members 40, 50, 60, 70 connects to the body at the shoulders or upper trunk, and at least one of the waist, lower legs, or the feet. This connection leads to transfer of some of the forces and moments from a subject's spinal column to his/her shoulders, waist, and lower leg, ultimately providing assistive forces parallel to the force exerted by the erector spinae muscle given by connection to a bar anchor 25 that has a fulcrum distance defined by a spacer or standoff 20). 
However, Abdoli-Eramaki fails to explicitly disclose a clutch mechanism associated with each one of the elastic members, wherein the clutch mechanism is configured for selectively adjusting the assistive force by changing a load path between the upper-body interface and the lower-body interface through one ore or more elastic members, when the clutch mechanism changes from disengaged to engaged. 
Walsh teaches (Paragraphs 10, 44-45; Figure 2c) an analogous wearable assistance device 210" (Paragraph 44 and Figure 2c, base mechanism 210" orthopedic device worn by user at a knee joint providing assistive forces during joint bend ad recovery in action) comprising a clutch mechanism 226 (Paragraph 10 and Figure 2c, clutch is coupled to the intersection portion of the two resilient components 229-a and 229-b, where the clutch is configured to restrict a movement of the intersection portion on receiving a signal indicating that the limb is in flexion, thereby causing the resilient member to deform to store an amount of potential energy. Paragraph 45, The at least one powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226 between the pivot points 222 and 224 for controlling the separation of the pivot points 222,224 to produce beneficial forces in the base mechanism 210", which can be translated to the wearer; The powered element and cable 226 are an equivalent structure as they provide a function of applying an assistive force through the elastic members 229-a,229-b during joint articulation such that a load path between the upper end 212 and lower end 214 is changed as given by an increase in the amount of stored elastic potential energy in the elastic members 229-a,229-b when the clutch is engaged as defined by the 112f analysis above) associated with each one of the analogous elastic members 229-a,229-b (Paragraph 44, Resilient component 229-a couples the first end 212 of base portion 211 to pivot point 222 of protrusion 218, while resilient component 229-b couples the second end 214 of base portion 211 to pivot point 224 of protrusion 220; These are equivalent structures to the elastic members, viscoelastic members, or spring-type devices can be used in place of the elastic bands as defined by the 112f analysis above), wherein the clutch mechanism 226 is configured for selectively adjusting the analogous assistive force (Paragraphs 10, 44, and Figure 2c, when the clutch is locked during flexion, the cable 226 coupled to power element is restricted or retracted, thereby causing the at least one cable to apply a tensile force to the intersection portion of the resilient member to cause the resilient member to deform to store an amount of potential energy) by changing a load path (Paragraphs 10, 44, and Figure 2c, when clutch is locked during flexion the load path goes through both resilient components 229-a, 229-b as opposed to when the clutch is unlocked, which allows the cable 226 to extend freely and allows the wearer to move freely since potential energy is not stored and there is no load path in either resilient component 229-a,229-b) between the analogous upper-body interface 212,216 (Paragraphs 44 and Figure 2c, first end 212 of base portion 211 located at upper limb portion and central region 216 configured to facilitate rotation of the rigid first end 212 relative to the rigid second end 214 about a portion of the central region 216) and the analogous lower-body interface 214 (Paragraphs 44 and Figure 2c, second end 214 of base portion 211 located at lower limb portion) through one ore or more analogous elastic members 229-a,229-b, when the clutch mechanism 226 changes from disengaged to engaged (Paragraph 45, The at least one powered element receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226 between the pivot points 222 and 224 to produce beneficial forces in the base mechanism, which can be translated to the wearer).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body interface (shoulder belt 10 and waist belt 45 with standoff 20 and bar waist anchor 25), lower body interface (30), and connection of the elastic members (40,50,60,70) to the upper body interface (bar waist anchor 25) of Abdoli-Eramaki, such that the upper body interface (212,216) and lower body interface (214) are rotatably connected to one another (first end 212 rotatably connected to second end 214 by central region 216) with the elastic members (229-a,229b) connection to (upper elastic members 229-a connected to an upper pivot point 222 and protrusion 218 and the lower elastic members 229-b connected to a separate lower pivot point 224 and protrusion 220) the upper body interface (212,216) operated by a clutch mechanism (powered element and cable 226 connected to pivot points 222,224), as taught by Walsh, in order to provide an improved wearable lower back assistance device that is capable of utilizing a locking and unlocking clutch to store and release potential energy within the elastic members during specific joint articulation phases such that an optimal amount of elastic potential energy is stored during a flexion motion of a joint when the clutch is locked and a load path goes through the elastic members (Walsh, Paragraphs 44-45).
Regarding claim 2, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 45, 116 of Walsh) a processor (Paragraph 45 and 116, control system includes at least one processing unit) configured for controlling an operation (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226) of the clutch mechanism 226. 
Regarding claim 3, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 45, 116, 118 of Walsh) at least one electromyography sensor (Paragraph 45 and 118, EMG) communicatively coupled (Paragraph 118, control system can be configured to receive a signal, including data, from a sensor component such as EMG) to the processor (Paragraph 116, processing unit), and wherein the processor (Paragraph 116, processing unit) controls the operation (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226) of the clutch mechanism 226 based on an output signal from (Paragraph 118, output signal from EMG received by processing unit) the at least one electromyography sensor (Paragraph 45 and 118, EMG).
Regarding claim 4, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 45, 116, 119 of Walsh) wherein the processor (Paragraph 116, processing unit) is further configured for receiving body dynamics data (Paragraph 119, sensor can be configured to provide to the control system data indicative of sensor data such as but not limited to at least one of the joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle) and adjusting the operation (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226) of the clutch mechanism 226 based on the body dynamics data (Paragraph 119, data indicative of joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle).
Regarding claim 8, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 8, 53, 56, and Figure 1 of Abdoli-Eramaki) wherein each of the elastic members 40,50,60,70 comprises a first elastic portion 40,50 (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder 10 and waist 45 belts) and a second elastic portion 60,70 (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) connected in series (Figure 1, elastic members 40,50 are connected in series to elastic members 60,70 by waist anchor 25), wherein the first elastic portion 40,50 is connected to (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder belt 10 and waist 45 belts) the upper-body interface 10,45, wherein the second elastic portion 60,70 is connected to (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) the lower-body interface 30, each of the first elastic portion 40,50 and the second elastic portion 60,70 having a different stiffness (Paragraph 8, The elastic members 40,50,60,70 may be selected from a combination of a spring, elastic band, tube, or cord which each have their own respective stiffness characteristics ; Paragraph 102, The PLAD device used in this study had four elastic members in parallel configuration, the two on the back 40,50 were Thera-Band TM tubes and the two on the legs 60,70 were bungee cords. Bungee cords and Thera-Band have different stiffness and elastic modulus values).
Regarding claim 9, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 8, 53, 102, and Figure 1 of Abdoli-Eramaki) wherein the stiffness (Paragraph 102, stiffness of bungee cords) of the second elastic portion 60,70 is greater (Paragraph 102, The PLAD device used in this study had four elastic members in parallel configuration, the two on the back 40,50 were Thera-Band TM tubes and the two on the legs 60,70 were bungee cords. Overall, bungee cords have a higher elastic modulus and stiffness than that of Thera-Bands, as bungee cords consists of core elastic strands covered in fabric while Thera-band resistance bands are composed of just latex rubber. By providing the thigh bands 60,70 with greater stiffness, this allows for increased unloading of the forces from the lower back to the uninjured legs of a user) than the stiffness (Paragraph 102, stiffness of Thera-Band) of the first elastic portion 40,50. 
Regarding claim 10, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraph 10, 44, and Figure 2c of Walsh) wherein the clutch mechanism 226 is mechanically connected (Paragraph 44 and Figure 2c, cable 226 mechanically couples pivot point 222, in which pivot point 222 is connected to protrusion 218 that extends from the upper first end 212) to the upper-body interface 212,216, and wherein the clutch mechanism 226 is positioned between (Paragraph 10 and Figure 2c, clutch is coupled to the intersection portion of the two resilient components 229-a and 229-b) the first elastic portion 229-a and the second elastic portion 229-b.
Regarding claim 13, Abdoli-Eramaki discloses (Paragraphs 8, 50, 53, 56; Figure 1) a method for operating a wearable assistance device (Paragraph 50 and Figure 1, Personal Lift Assist Device, PLAD, worn by a user) having an upper-body interface 10,45 (Paragraph 56 and Figure 1,  shoulder belt 10 with anchors 5 as well as wasit belt 45 with waist anchors 25; This is an equivalent structure the vest as defined by the 112f analysis above), a lower-body interface 30 (Paragraph 56 and Figure 1, lower leg belts 30; This forms an equivalent structure the shorts as defined by the 112f analysis above), one or more elastic members 40,50,60,70 (Paragraph 56, one or more elastic members 40,50,60,70; Paragraph 8, The elastic member may be selected from a spring, an air-, liquid-, or gas-filled actuator, a magnetic actuator, an elastic band, tube, or cord, and a combination thereof; These are equivalent structures to the elastic members, viscoelastic members, or spring-type devices can be used in place of the elastic bands as defined by the 112f analysis above) coupling (Paragraph 56 and Figure 1, anchors 5 are disposed on the shoulder belt 10 at each shoulder, anchors 25 are disposed on the waist belt 45, and anchors 35 are disposed on the lower-leg belts 30. The anchors secure one or more elastic members 40, 50, 60, 70, which are strung between them) the upper-body interface 10,45 to the lower-body interface 30 and extending from (Paragraph 56 and Figure 1, elastic members 40, 50, 60, 70, which are strung between shoulder belt 12 and lower leg belts 30 extend from rear side of shoulder belt to rear side of lower leg belts 30) the upper-body interface 10,45 to the lower-body interface 30 and along a back of the user (Paragraph 56 and Figure 1, elastic members 40, 50, 60, 70, which are strung between shoulder belt 12 and lower leg belts 30 extend from rear side of shoulder belt to rear side of lower leg belts 30 along a back of the user) so as to provide an assistive force parallel to the back of the user (Paragraph 50, The elastic members 40, 50, 60, 70 connects to the body at the shoulders or upper trunk, and at least one of the waist, lower legs, or the feet. This connection leads to transfer of some of the forces and moments from a subject's spinal column to his/her shoulders, waist, and lower leg, ultimately providing assistive forces parallel to the force exerted by the erector spinae muscle given by connection to a bar anchor 25 that has a fulcrum distance defined by a spacer or standoff 20).
However, Abdoli-Eramaki fails to explicitly disclose a clutch mechanism associated with each one of the elastic members, the method comprising: determining, via a processor, whether a current activity of the user requires assistive force; and upon determining that the current activity requires assistive force, generating, via the processor, control signals for the clutch mechanism that cause the clutch mechanism to increase the assistive force provided via an associated one of the elastic members, by changing a load path between the upper-body interface and the lower-body interface through the one or more elastic members, when the clutch mechanism changes from disengaged to engaged.
Walsh teaches (Paragraphs 10, 44-45; Figure 2c) an analogous wearable assistance device 210" (Paragraph 44 and Figure 2c, base mechanism 210" orthopedic device worn by user at a knee joint providing assistive forces during joint bend ad recovery in action) comprising a clutch mechanism 226 (Paragraph 10 and Figure 2c, clutch is coupled to the intersection portion of the two resilient components 229-a and 229-b, where the clutch is configured to restrict a movement of the intersection portion on receiving a signal indicating that the limb is in flexion, thereby causing the resilient member to deform to store an amount of potential energy. Paragraph 45, The at least one powered element is a clutch and receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226 between the pivot points 222 and 224 for controlling the separation of the pivot points 222,224 to produce beneficial forces in the base mechanism 210", which can be translated to the wearer; The powered element and cable 226 are an equivalent structure as they provide a function of applying an assistive force through the elastic members during joint articulation such that a load path between the upper-body interface and lower-body interface is changed as given by an increase in the amount of stored elastic potential energy in the elastic members 229-a,229-b when the clutch is engaged as defined by the 112f analysis above) associated with each one of the analogous elastic members 229-a,229-b (Paragraph 44, Resilient component 229-a couples the first end 212 of base portion 211 to pivot point 222 of protrusion 218, while resilient component 229-b couples the second end 214 of base portion 211 to pivot point 224 of protrusion 220; These are equivalent structures to the elastic members, viscoelastic members, or spring-type devices can be used in place of the elastic bands as defined by the 112f analysis above), the method comprising: determining via a processor (Paragraph 45 and 116, control system includes at least one processing unit), whether a current activity of the user requires assistive force (Paragraph 45, control system that receives input from at least one sensor indicating an occurrence of at least one event in a movement of a wearer); and upon determining that the current activity requires assistive force, generating, via the processor (Paragraph 45 and 116, processing unit), control signals (Paragraph 45, control system processor generates a responsive control signal) for the clutch mechanism 226 that cause the clutch mechanism 226 to increase the assistive force provided (Paragraph 45, control system generates a responsive control signal. The at least one clutch powered element receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226 between the pivot points 222 and 224 to produce beneficial forces) via an associated one the elastic members 229-a,229-b, by changing a load path (Paragraphs 10, 44, and Figure 2c, when clutch is locked during flexion the load path goes through both resilient components 229-a, 229-b as opposed to when the clutch is unlocked, which allows the cable 226 to extend freely and allows the wearer to move freely since potential energy is not stored in the resilient component 229-a,229-b and the load path goes through the cable 226 instead of the resilient component 229-a,229-b) between the analogous upper-body interface 212,216 (Paragraphs 44 and Figure 2c, first end 212 of base portion 211 located at upper limb portion and central region 216 configured to facilitate rotation of the rigid first end 212 relative to the rigid second end 214 about a portion of the central region 216) and the analogous lower-body interface 214 (Paragraphs 44 and Figure 2c, second end 214 of base portion 211 located at lower limb portion) through one ore or more analogous elastic members 229-a,229-b, when the clutch mechanism 226 changes from disengaged to engaged (Paragraph 45, The at least one powered element receives the responsive control signal from the control system and, in response, controls a tensile force through the cable 226 between the pivot points 222 and 224 to produce beneficial forces in the base mechanism, which can be translated to the wearer).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper body interface (shoulder belt 10 and waist belt 45 with standoff 20 and bar waist anchor 25), lower body interface (30), and connection of the elastic members (40,50,60,70) to the upper body interface (bar waist anchor 25) of Abdoli-Eramaki, such that the upper body interface (212,216) and lower body interface (214) are rotatably connected to one another (first end 212 rotatably connected to second end 214 by central region 216) with the elastic members (229-a,229b) connection to (upper elastic members 229-a connected to an upper pivot point 222 and protrusion 218 and the lower elastic members 229-b connected to a separate lower pivot point 224 and protrusion 220) the upper body interface (212,216) operated by a clutch mechanism (powered element and cable 226 connected to pivot points 222,224), as taught by Walsh, in order to provide an improved wearable lower back assistance device that is capable of utilizing a locking and unlocking clutch to store and release potential energy within the elastic members during specific joint articulation phases such that an optimal amount of elastic potential energy is stored during a flexion motion of a joint when the clutch is locked and a load path goes through the elastic members (Walsh, Paragraphs 44-45).
Regarding claim 14, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 10, 44-45, and 116 of Walsh) upon determining that the current activity requires no assistive force (Paragraph 10 and 44-45, sensors determine that limb is not in flexion such that the clutch powered element is unlocked), generating, via the processor (Paragraph 45 and 116, processing unit), control signals (Paragraph 45, control system processor generates a responsive control signal) for the clutch mechanism 226, the control signals (Paragraph 45, control system processor generates a responsive control signal) configured to decrease the assistive force provided (Paragraph 45, when limb is not in flexion the control signals sent to the clutch powered element do not pass a threshold that causes restriction in the cable 226, which reduces the assistive force such that there is no load path through the resilient components 229-a,229-b) via an associated one of the elastic members 229-a,229-b.
Regarding claim 18, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 10, 44-45, and 116 of Walsh) wherein determining whether a current activity of the user requires assistive force (Paragraph 10 and 44-45, sensors determine that limb is in flexion such that the clutch powered element is engaged and locked) further comprises: receiving, via the processor (Paragraph 45 and 116, processing unit), body dynamics data (Paragraph 119, sensor can be configured to provide to the control system data indicative of sensor data such as but not limited to at least one of the joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle) for the user; and ascertaining whether the current activity requires assistive force (Paragraph 45, powered element is a clutch and receives the responsive control signal from the control system to provide assistive force, when for example the joint angle passing a threshold value as detected by the sensor) based on the body dynamics data (Paragraph 119, data indicative of joint angle, a muscle activation condition, a pressure on a foot during a gait cycle, an instance in time that a foot strikes a surface during a gait cycle).
Regarding claim 19, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 8, 53, 56; Figure 1) wherein each of the elastic members 40,50,60,70 comprises a first elastic portion 40,50 (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder 10 and waist 45 belts) and a second elastic portion 60,70 (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) connected in series (Figure 1, elastic members 40,50 are connected in series to elastic members 60,70 by waist anchor 25), and wherein the first elastic portion 40,50 is connected to (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder belt 10 and waist 45 belts) the upper-body interface 10,85,65,45, and the second elastic portion 60,70 is connected to (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) the lower-body interface 30,35,55.
Regarding claim 20, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 10, 44-45, and Figure 2c of Walsh) wherein the clutch mechanism 226 sets the load path (Paragraphs 10, 45, and Figure 2c, load path going through the two resilient components 229-a,229-b results in stored potential energy, and load path not going through either resilient components 229-a,229-b results in no stored potential energy) through one of the following first load paths (Paragraphs 10, 44-45, and Figure 2c, when clutch is locked during flexion the load path goes through both resilient components 229-a, 229-b): A) the first elastic portion 229-a and second elastic portion 229-b of each elastic member 229-a,229-b; B) the first elastic portion 229-a of each elastic member 229-a,229-b; or C) the second elastic portion 229-b of each elastic member 229-a,229-b, when the clutch mechanism 226 is engaged (Paragraphs 10, 45, and Figure 2c, the clutch is configured to restrict a movement of the intersection portion on receiving a signal indicating that the limb is in flexion, thereby causing the resilient member to deform to store an amount of potential energy); and wherein the clutch mechanism 226 sets the load path (Paragraphs 10, 45, and Figure 2c, load path going through the two resilient components 229-a,229-b results in stored potential energy, and load path not going through either resilient components 229-a,229-b results in no stored potential energy) through a second load path (Paragraphs 10, 44-45, and Figure 2c, when the clutch is unlocked, this allows the cable 226 to extend freely and allows the wearer to move freely since potential energy is not stored in the resilient component 229-a,229-b, such that the load path goes through the freely extending spring 226 instead of the resilient components 229-a,229-b) different than the first load path (Paragraphs 10, 44-45, and Figure 2c, load path goes through both resilient components 229-a, 229-b), when the clutch 226 mechanism is disengaged (Paragraph 10, 44, and Figure 2c, clutch is unlocked when limb is not in flexion allowing wearer to move freely).
Regarding claim 21, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 8, 53, 56; Figure 1) wherein each of the elastic members 40,50,60,70 comprises a first elastic portion 40,50 (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder 10 and waist 45 belts) and a second elastic portion 60,70 (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) connected in series (Figure 1, elastic members 40,50 are connected in series to elastic members 60,70 by waist anchor 25), and wherein the first elastic portion 40,50 is connected to (Paragraph 53 and Figure 1, two elastic members 40, 50 may be connected between the shoulder belt 10 and waist 45 belts) the upper-body interface 10,85,65,45, and the second elastic portion 60,70 is connected to (Paragraph 53 and Figure 1, additional elastic members 60,70 may be connected between the waist 45 and leg 30 belts) the lower-body interface 30,35,55.
Regarding claim 22, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 10, 44-45, and Figure 2c of Walsh) wherein the clutch mechanism 226 sets the load path (Paragraphs 10, 45, and Figure 2c, load path going through the two resilient components 229-a,229-b results in stored potential energy, and load path not going through either resilient components 229-a,229-b results in no stored potential energy) through one of the following first load paths (Paragraphs 10, 44-45, and Figure 2c, when clutch is locked during flexion the load path goes through both resilient components 229-a, 229-b): A) the first elastic portion 229-a and second elastic portion 229-b of each elastic member 229-a,229-b; B) the first elastic portion 229-a of each elastic member 229-a,229-b; or C) the second elastic portion 229-b of each elastic member 229-a,229-b, when the clutch mechanism 226 is engaged (Paragraphs 10, 45, and Figure 2c, the clutch is configured to restrict a movement of the intersection portion on receiving a signal indicating that the limb is in flexion, thereby causing the resilient member to deform to store an amount of potential energy); and wherein the clutch mechanism 226 sets the load path (Paragraphs 10, 45, and Figure 2c, load path going through the two resilient components 229-a,229-b results in stored potential energy, and load path not going through either resilient components 229-a,229-b results in no stored potential energy) through a second load path (Paragraphs 10, 44-45, and Figure 2c, when the clutch is unlocked, this allows the cable 226 to extend freely and allows the wearer to move freely since potential energy is not stored in the resilient component 229-a,229-b, such that the load path goes through the freely extending spring 226 instead of the resilient components 229-a,229-b) different than the first load path (Paragraphs 10, 44-45, and Figure 2c, load path goes through both resilient components 229-a, 229-b), when the clutch 226 mechanism is disengaged (Paragraph 10, 44, and Figure 2c, clutch is unlocked when limb is not in flexion allowing wearer to move freely).
Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Walsh et al. (WO 2015157731 A1) and in further view of Kornbluh et al. (U.S. Patent Pub. No. 20140277739).
Regarding claim 5, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above but fails to explicitly disclose wherein the processor is further configured for receiving a manual input signal and adjusting the operation of the clutch mechanism based on the manual input signal. 
Kornbluh teaches (Paragraphs 100, 102-103, 117, 119-120, 209, 211, 214-215; Figures 2A-3A, 9) an analogous wearable lower back assistance device (Paragraph 100, A flexible exosuit configured to apply forces to assist forces in the body of a wearer includes a plurality of flexible elements capable of being loaded under tension) wherein the analogous processor 910 (Paragraph 214 and Figure 9, controller 910 may be a multi-purpose processor, e.g., ARM, PIC, x86) is further configured for receiving a manual input signal 970 (Paragraph 215 and Figure 9, the user interfaces 970 could be operated to allow the user to select a mode of operation of the exosuit 900, to adjust one or more parameters of the exosuit 900, initiate a function of the exosuit 900, or to otherwise input information to the exosuit 900) and adjusting the analogous operation (Paragraph 215 and Figure 9, The exosuit 900 additionally includes the controller 910 that controls the high voltage driver(s) 955 configured to drive exotendons 940 which results in a load path change to go through the exotendon, because the exotendends store energy when the clutch is engaged) of the analogous clutch mechanism 232a,237a,324a (Paragraphs 102-103 and Figures 2A-2B, Exotendon 200a,200b will generally act as a compliant element. Application of a high voltage between the first and second conductive electrodes 232a, 237a causes the development of an attractive force between the conductive electrodes 232a, 237a and/or other elements of the exotendon 200a, acting to `clutch` the first and second low-compliance sheets 230a, 235a together by applying a normal force between first and second low-compliance sheets 230a, 235a across the surface of overlap 250a; Paragraph 119 and Figures 2A-2B, An exotendon could be operated in combination with other elements to increase the effective magnitude of the clutching force when the exotendon is operated in a clutched state. For example, friction between the exotendon and/or a cable or other element coupled to the exotendon could be used to increase the effective clutching force of the exotendon, e.g., by employing the capstan effect; Paragraph 120 and Figure 3A, flexible exotendon 310a wrapped around a cylindrical capstan 324a. A first end of the exotendon 310a is connected to a first actuated element 322a that is rigidly mechanically coupled to the capstan 324a. A second end of the exotendon is connected via a cable 330a to a second actuated element (not shown). When the exotendon 310a is not being operated to clutch (i.e., a voltage is not applied between two or more conductive elements within the exotendon 310a such that the overall compliance of the exotendon 310a is high), the length of the exotendon 310a is able to be increased by tensile forces applied to the cable 330a. When the exotendon 310a is being operated to clutch (i.e., the overall compliance of the exotendon 310a is caused to become low by application of voltage between conductive elements of the exotendon 310a), forces applied to the cable 330a that have a magnitude less than the magnitude of a capstan hold force cannot cause the length of the exotendon 310a to increase. Forces applied to the cable 330a cause an increase in a normal force between the exotendon 310a and the capstan 324a. This increased normal force results in an increased shear force between the exotendon 310a and the capstan 324a that is due to friction and that opposes the forces applied to the cable 330a. The capstan hold force is related to the clutching force of the exotendon 310a, the coefficient of friction between the exotendon 310a and the capstan 324a, and the angle across which the exotendon 310a contacts the surface of the capstan 324a. The capstan hold force can be greater than the clutching force of the exotendon 310a, such that the exotendon 310a and capstan 324a, in combination, could be able to resist forces applied to the cable 330a that have greater magnitude than could be resisted by the exotendon 310a without the capstan 324a. Overall, this resistive force is the selectively adjustable assistive force via introducing a high voltage between the first and second conductive electrodes 232a, 237a engaging the exotendon 310a. By adjusting the voltage, the capstan hold force is also adjusted, as the capstan hold force is related to the clutching force of the exotendon 310a, the coefficient of friction between the exotendon 310a and the capstan 324a, and the angle across which the exotendon 310a contacts the surface of the capstan 324a; This voltage responsive compliance sheet and capstan defines a frictional clutch which is an equivalent structure to the friction cam and base as well as the provided function of clutching the elastic member and changing a load path to go through the elastic member, as defined by the 112f analysis above) based on (Paragraph 215 and Figure 9, signal produced from user interface 970 is sent to the controller and adjusts operation of the clutching mechanism of the exotendons) the manual input signal 970.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the operation of the processor of Abdoli-Eramaki in view of Walsh, so that the processor received a manual input signal for selectively adjusting the assistive force applied via the clutch mechanism, as taught by Kornbluh, in order to provide an improved wearable lower back assistance device that utilizes a frictional latching of the elastic members to produce a desired assistive force that resists tensile forces of the elastic members, especially the tensile forces located on the lower back during leaning or lifting activities, for overall increased efficiency of locomotion and lifting via a processing unit that received manual signals selected by the user (Kornbluh, Paragraphs 117, 120, 209, and Figure 9). 
Regarding claim 15, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above and further discloses (in Paragraphs 45, 116, 118 of Walsh) determining whether a current activity of the user requires assistive force further comprises: receiving electromyogram (EMG) signals (Paragraph 118, control system can be configured to receive a signal, including data, from a sensor component such as EMG) associated with the user. 
However, the combination of Abdoli-Eramkai in view of Walsh fails to explicitly disclose identifying a trend in the EMG signals; and ascertaining whether the current activity requires assistive force based on the trend.
Kornbluh teaches (Paragraphs 100, 191, 336 and Figure 9 of Kornbluh) an analogous method of operating a wearable assistance device (Paragraph 100, A flexible exosuit configured to apply forces to assist forces in the body of a wearer includes a plurality of flexible elements capable of being loaded under tension) by identifying a trend in the analogous EMG signals (Paragraph 191, the properties of the wearer detected using the biosensors (EMG) could be used to enable a variety of different applications, including health monitoring, fatigue dosing (i.e., altering the operation of the flexible exosuit to meter the rate at which the wearer becomes fatigued), control of the exosuit (e.g., detecting a controlled muscle twitch of the user and using the detection to change an operating mode of the flexible exosuit), or other applications); and ascertain whether the current activity requires assistive force based on the trend (Paragraph 336, Parameters of the controller and/or of simulations used to validate the controller could be related to calibration parameters or other data related to a model or type of flexible exosuit, an individual flexible exosuit, an individual wearer of a flexible exosuit, or an environment in which a flexible exosuit could be operated. The controllers could be configured to improve, adapt, or otherwise reconfigure to improve performance according to some metric. Such improvement, adaptations, or reconfiguration could be related to detected or specified changes in properties of the flexible exosuit and/or the wearer, patterns of usage of the flexible exosuit by the wearer, gait patterns or other patterns of physical activity or motion engaged in by the wearer, or other information). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the processing unit receiving the EMG signals of Abdoli-Eramkai in view of Walsh, such that the processor identifies a trend of the EMG signals and ascertains whether a current activity requires assistive force based on the trend, as taught by Kornbluh, in order to provide an improved wearable assistance device that identifies pattern in the EMG signals and utilized those patterns for providing assistive force as necessary (Kornbluh, Paragraph 336).  
Regarding claim 16, the combination of Abdoli-Eramaki in view of Walsh in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 191, 336 and Figure 9 of Kornbluh) wherein the current activity is ascertained to require assistive force (Paragraph 336, Parameters of the controller and/or of simulations used to validate the controller could be related to calibration parameters or other data related to a model or type of flexible exosuit, an individual flexible exosuit, an individual wearer of a flexible exosuit, or an environment in which a flexible exosuit could be operated. The controllers could be configured to improve, adapt, or otherwise reconfigure to improve performance according to some metric. Such improvement, adaptations, or reconfiguration could be related to detected or specified changes in properties of the flexible exosuit and/or the wearer, patterns of usage of the flexible exosuit by the wearer, gait patterns or other patterns of physical activity or motion engaged in by the wearer, or other information) is the trend in the EMG signals is increasing (Paragraph 191 and Figure 9, detecting a controlled muscle twitch of the user via the EMG biosensor and using the detection to activate the clutching mechanism).
Regarding claim 17, the combination of Abdoli-Eramaki in view of Walsh in view of Kornbluh discloses the invention as described above and further discloses (in Paragraphs 191, 336 and Figure 9 of Kornbluh) wherein the current activity is ascertained to not require assistive force (Paragraph 336, Parameters of the controller and/or of simulations used to validate the controller could be related to calibration parameters or other data related to a model or type of flexible exosuit, an individual flexible exosuit, an individual wearer of a flexible exosuit, or an environment in which a flexible exosuit could be operated. The controllers could be configured to improve, adapt, or otherwise reconfigure to improve performance according to some metric. Such improvement, adaptations, or reconfiguration could be related to detected or specified changes in properties of the flexible exosuit and/or the wearer, patterns of usage of the flexible exosuit by the wearer, gait patterns or other patterns of physical activity or motion engaged in by the wearer, or other information) is the trend in the EMG signals is decreasing (Paragraph 191 and Figure 9, if there is no detection of a controlled muscle twitch of the user, the EMG biosensor will record a decreasing signal that is processed by the controller to disengage the clutching mechanism by decreasing the voltage through the electrodes 232a,237a of an exotendon).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Walsh et al. (WO 2015157731 A1) and in further view of Yang (U.S. Patent No. 8832863).
Regarding claim 6, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above, but fails to explicitly disclose wherein the upper-body interface comprises a vest made from a multi-layered sleeve material configured to adhere to a surface of skin in contact with the multi-layered sleeve material and to distribute forces over the surface of the skin.
Yang teaches (Col. 2, lines 46-51; Col. 4, line 37-40; Col. 5, lines 5-6; Col. 6, lines 5-10, 36-38; Figures 1-2, 7-8) an analogous wearable lower back assistance device (Col. 4, line 37 and Figures 1-2, Sport taping tights located on upper and lower body) wherein the analogous upper-body interface 4,4' (Col. 5, lines 5-6, and Figures 1-2, front and back side of shoulder muscle parts 4,4') is in the form of a vest (Figures 1-2, front and back side of shoulder muscle parts 4,4' comprise a vest design).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper-body interface of Abdoli-Eramaki in view of Walsh, to include a multi-layered vest material, as taught by Yang, in order to provide an improved wearable lower back assistance device that is capable of reinforcing the muscles of the upper body by improving mobility and protecting the muscles, especially during strenuous activities, much more effectively than conventional products that are single layered (Yang, Col. 2, lines 46-51, Col. 6, lines 7-10). 
Regarding claim 7, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above but fails to explicitly disclose wherein the lower-body interface comprises a pair of shorts made from a sleeve material configured to adhere to a surface of skin in contact with the sleeve material and to distribute forces over the surface of the skin.
Yang teaches (Col. 2, lines 46-51; Col. 4, line 37-40; Col. 5, lines 8-10; Col. 6, lines 5-10, 36-38; Figures 1-2, 7-8) an analogous wearable lower back assistance device (Col. 4, line 37 and Figures 1-2, Sport taping tights located on upper and lower body) wherein the analogous lower-body interface 11,11’,12,12’ (Col. 5, lines 8-9, and Figures 1-2, waist and thigh parts 11,11’,12,12’) is in the form of leg sleeves or a pair of shorts (Col. 5, lines 8-10, coating sections in the front and back side of lower waist and buttock muscle parts 11,11', the coating sections in the front and back side of thigh and calf muscle parts 12 ,12').
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the lower-body interface of Abdoli-Eramaki in view of Walsh, to include a multi-layered material pair of shorts, as taught by Yang, in order to provide an improved wearable lower back assistance device that is capable of reinforcing the muscles of the upper body by improving mobility and protecting the muscles, especially during strenuous activities, much more effectively than conventional products that are single layered (Yang, Col. 2, lines 46-51, Col. 6, lines 7-10). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Walsh et al. (WO 2015157731 A1) and in further view of Gilsan (U.S. Patent No. 5816251). 
Regarding claim 11, the combination of Abdoli-Eramaki in view of Walsh discloses the invention as described above but fails to explicitly disclose wherein the at least one elastic member comprises a first elastic member extending from a right side of the upper-body interface to a left side of the lower-body interface and a second elastic member extending from a left side of the upper-body interface to a right side of the lower-body interface.
Gilsan teaches (Col. 3, lines 38, 45-54; Col. 4, lines 10-19, 47-63; Figures 1-2) an analogous wearable lower back assistance device 11 (Col. 3, line 38 and Figure 1, back support system 11) wherein the at least one analogous elastic member 22,23 (Col. 3, line 45-49 and Figure 1, a first elastic strap 22 and a second elastic strap 23) comprises a first elastic member 23 (Col. 3, line 45-49 and Figure 1, a second elastic strap 23) extending from a right side (Col. 4, lines 10-19 and Figure 1, second elastic strap 23 extends from a right side of shoulder harness 12) of the analogous upper-body interface 12 (Col. 3, line 45 and Figure 1, shoulder harness 12) to a left side (Col. 4, lines 10-19 and Figure 1, second elastic strap 23 extends from a right side of shoulder harness 12 towards left cuff 14) of the analogous lower-body interface 14,16 (Col. 3, line 45-54 and Figure 1, first and second cuffs 14,16 cuffs around, respectively, the thighs 15,17) and a second elastic member 22 (Col. 3, line 45-49 and Figure 1, a first elastic strap 22) extending from a left side (Col. 4, lines 10-19 and Figure 1, first elastic strap 22 extends from a left side of shoulder harness 12) of the analogous upper-body interface 12 to a right side (Col. 4, lines 10-19 and Figure 1, first elastic strap 22 extends from a left side of shoulder harness 12 towards right cuff 16) of the analogous lower-body interface 14,16.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the positions of the elastic members of Abdoli-Eramaki in view of Walsh, to include a crossed configuration from the upper-body interface to the lower-body interface, as taught by Gilsan, in order to provide an improved wearable lower back assistance device with elastic members that provides dynamic support to as a user not only as the user bends over but also twists, as given by the potential elastic energy formed during the stretching of the elastic members, transfering a portion of the upper body's mass from the low back musculature to the lower body (Gilsan, Col. 4, lines 47-63).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdoli-Eramaki (U.S. Patent Pub. No. 20050130815) in view of Walsh et al. (WO 2015157731 A1) and in further view of Herr et al. (U.S. Patent Pub. No. 20130296746).
Regarding claim 12, Abdoli-Eramaki discloses the invention as described above but fails to explicitly disclose one or more additional elastic members, each of the additional elastic members mechanically coupling the upper-body interface to the lower-body interface, each of the elastic members configured to provide an assistive force parallel to a muscle group other than the back of the user.
Herr teaches (Paragraphs 8, 53-54, 56-57, 59; Figures 14D-14G, 15D, 16E, 18A-18C) an analogous wearable lower back assistance device (Paragraph 53 and Figures 14D-14G, 15D, the proximal component 126 is fixed to a posterior or back of torso 130 of subject 20. The harness vest in Fig. 15D can be employed to support hinge 28 at proximal component 126 to subject 20 at the torso; Paragraphs 54, 56 and Figures 14D-14G, 16E, distal component 141 for attaching spring 26 to foot of a user) comprising one or more additional elastic members 24,26 (Paragraph 59 and Figures 18A-18C, leaf springs 24 and 26. These leaf springs are an equivalent structure to the elastic spring-type devices as defined by the 112f analysis above), each of the additional elastic members 24,26 mechanically coupling (Figures 14D-14G, 15D, 16E, 18A-18C, elastic leaf springs 24,26 mechanically couple vest harness shown in Fig. 15D to distal component 141 on the foot as shown in Fig. 16E) the analogous upper-body interface (Paragraph 53 and Figures 14D-14G, 15D, The harness vest in Fig. 15D can be employed to support hinge 28 at proximal component 126 to subject 20 at the torso) to the analogous lower-body interface 141 (Paragraphs 54, 56 and Figures 14D-14G, 16E, distal component 141 for attaching spring 26 to foot of a user), each of the additional elastic members 24,26 configured to provide an assistive force parallel to a muscle group other than the back of the user (Paragraph 8, The exoskeletal clutch is linked to at least one elastic element to form an exoskeleton, wherein the clutch and the elastic element are attached in parallel to at least one muscle-tendon unit of the leg of the mammal; Figure 14G, the elastic elements 24,26 transfer force throughout from the upper body and to the foot of a user being parallel with the muscles at the thighs, tibia, and around the ankle).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper and lower-body interfaces of Abdoli-Eramaki in view of Walsh, to include additional elastic members that couple to an upper and lower-body interface, providing an assistive force to other muscles than only the lumbar muscles, as taught by Herr, in order to provide an improved wearable lower back assistance device with additional elastic members that span the upper and lower body of a user, transferring compressive forces and shear stresses along several anatomical portions of the body, such as transferring the forces parallel with not only with the muscles of the back but also the abdomen, hips, thighs, tibia, ankle, and foot dependent upon the location of attachment of the elastic members to the upper and lower-body interfaces (Herr, Paragraph 57). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   


/SEAN M MICHALSKI/               Primary Examiner, Art Unit 3724